DETAILED ACTION9
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 10 both present the limitation of “the seam is a long seam”, this limitation is considered to be unclear because it is unclear as to what makes the seam a “long seam”, whether that be the length of the seam or the general direction of the seam which makes it “long”, after close examination of the specification and drawings provided by Applicant, Examiner could not find any defining features, or measurements that would indicate when a seam has met the limitation of being “a long seam”. For the purpose of examination, Examiner will interpret these limitations  “and the seam is a seam which extends along a direction lateral to the first direction”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calabrese (US 2012/0165712 A1).
In regards to claim 1, Calabrese discloses A cervical collar device (5; see [0050]; see Figure 1a), including: a neck seat (31; see [0053]; see Figure 1a), including an upper neck seat portion (11; see [0053]; see Figure 1a), a lower neck seat portion (21; see [0054]; see Figure 1a) and a connection portion (as indicated by A in annotated Figure 1B below), two opposite sides of the connection portion (A) being respectively integrally connected to the upper neck seat portion (11) and the lower neck seat portion (21; see annotated Figure 1B below), the connection portion (A) having a seam (seam is defined by the Merriam-Webster dictionary as: “a line, groove, or ridge formed by the abutment of edges” (see https://www.merriam-webster.com/dictionary/seam); A and 12 come together forming a line or groove due to the abutment of the top surface edge of A and top surface of 12, therefore said groove as indicated in annotated Figure 1b is construed to be a seam; see Figure 1b); 
an adjustment device (12; see [0053]; see Figure 1A), including a lower support portion (24; see [0054]; see Figure 1B) and an upper support portion (14; see [0053]; see Figure 1B) which is movably connected to the lower support portion (24; see [0055]; see Figures 1a and 1b), the upper support portion (14) being connected to the upper neck seat portion (11; see Figure 1a), the lower support portion (24) being connected to the lower neck seat portion (21; see Figure 1a), the upper support portion (14) having at least one first adjusting portion (41; see [0055]; see Figure 2a and 2b), the lower support portion (24) having at least one second adjusting portion (43; see [0055]; see Figures 2a and 2b), the at least one first adjusting portion (41) being movably positioned on the at least one second adjusting portion (43; see [0055]; see Figures 1a and 1b); 
wherein the upper neck seat portion (11), the lower neck seat portion (21) and the connection portion (A) are arranged on a first direction (aforementioned features are arranged in a vertical direction; see Figures 1a and 1b), one of the at least one first adjusting portion (41) and the at least one second adjusting portion (43) includes a slot (see Figure 2a where it can be seen that 14, and therefore 41 forms a slot) which is open and extends along the first direction (slot is open (see Figure 2a) and extends vertically (see Figures 1a and 1b), the other of the at least one first adjusting portion (14) and the at least one second adjusting portion (24) includes an arm (see Figure 2a where it can be seen that 24 includes an arm to be disposed within the aforementioned slot) which is disposed within the slot (see Figures 1a-2b), and the arm abuts against at least one side wall of the slot (arm created by 24 abuts against all four walls of the slot created by 14; see Figures 1a and 1b).

    PNG
    media_image1.png
    608
    705
    media_image1.png
    Greyscale

In regards to claim 2, Calabrese discloses the invention as discussed above.
Calabrese further discloses wherein the neck seat (31) is a seat body (31 forms a main body in which the neck is seated (see Figures 4a and 4b, thus 31 is construed to be a “seat body”) which is elastically deformable (see [0050] in reference to semi-rigid foam material components are intended to maintain a general shape after an applied force has distorted the material, construed to be elastically deformable due to it maintaining its shape after deformation).
In regards to claim 3, Calabrese discloses the invention as discussed above.
wherein the upper neck seat portion (11), the lower neck seat portion (21), and the connection portion (A) are arranged on the first direction (see annotated Figure 1b below), and the seam is a long seam (see 112b interpretation above) which extends along a direction lateral to the first direction (see annotated Figure 1B below).
 
    PNG
    media_image2.png
    614
    780
    media_image2.png
    Greyscale

In regards to claim 4, Calabrese discloses the invention as discussed above.
Calabrese further discloses wherein each of the at least one first adjusting portion (14) is releasably buckled (see [0055] in reference to setting a desired height via interactions between 14 and 24, construed to mean 14 and 24 are releasably engageable to select the desired height) with one of the at least one second adjusting portion (24; see [0055]; see Figures 1a and 1b).
In regards to claim 5, Calabrese discloses the invention as discussed above.
Calabrese further discloses wherein one of the at least one first adjusting portion (14) and the at least one second adjusting portion (24) includes a plurality of engaging holes (43; see [0055]; see Figures 2a and 2b; 24 includes 43), and the other of the at least one first adjusting portion (14) and the at least one second adjusting portion (24) includes a protrusive buckle (42; see [0055]; see Figures 2a and 2b; 14 includes 42) releasably engageable with one of the plurality of engaging holes (43; see [0055] in reference to setting a desired height, construed to mean 42 and 43 are releasably engageable to select the desired height).
In regards to claim 7, Calabrese discloses the invention as discussed above.
Calabrese further discloses wherein a width of the slot (width between left and right 14, and therefore left and right slots of 14 (and therefore a width of the slot)) expands from a bottom of the slot toward an opening of the slot (see annotated Figure 1b below where it can be seen from the indicated portions of the slots, the distance between the slots, or a width between the two slots expands or increases).

    PNG
    media_image3.png
    533
    590
    media_image3.png
    Greyscale

In regards to claim 8, Calabrese discloses the invention as discussed above.
Calabrese further discloses wherein the at least one second adjusting portion (24) and the neck seat (31) define the slot (slot of 14; 31 defines the attachment and therefore the placements in which 14 is capable of adapting, further 24 defines the adjustment capabilities of 14. Therefore, 31 and 24 define different aspects of the slot of 14, and are construed to be “defining the slot”).
In regards to claim 9, Calabrese discloses the invention as discussed above.
Calabrese further discloses wherein a number of the at least one side wall is two, the two side walls are disposed on two opposite sides of the slot (slot of 14; see annotated Figure 2a below), and two opposite sides of the arm (arm of 24; see annotated Figure 2a below) respectively abut against one of the two side walls (see figures 1a and 1b where it can be seen that the indicated sides of the arm of 24 are in contact with, and therefore abut against the indicated side walls of the slot of 14). 

    PNG
    media_image4.png
    268
    494
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calabrese (US 2012/0165712 A1) in view of Omarsson et al (US 2014/0298624 A1).
In regards to claim 6, Calabrese discloses the invention as discussed above.
Calabrese does not disclose wherein each of the plurality of engaging holes includes a wide section and a narrow section which is narrower than the wide section, the protrusive buckle includes a neck section and a head section which is connected to the neck section, and the head section is detachably disposed through the wide section and buckled with the narrow section.
However, Omarsson teaches an analogous engaging hole (34; see [0052]; see Figure 6), and an analogous protrusive buckle (60; see [0055]; see Figure 8); wherein each of the engaging holes (34) includes a wide section (50; see [0052]; see Figure 6) and a narrow section (52; see [0052]; see Figure 6) which is narrower than the wide section (50), the protrusive buckle (60) includes a neck section (66; see [0055]; see Figure 8) and a head section (62; see [0055]; see Figure 8) which is connected to the neck section (66), and the head section (62) is detachably disposed through the wide section (50) and buckled with the narrow section (52; see [0053]; see .
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the plurality of engaging holes and the protrusive buckle as disclosed by Calabrese and to have added the engaging hole and protrusive buckle as taught by Omarsson in order to have provided an improved plurality of engaging holes, and protrusive buckle that would add the benefit of providing an improved protrusive buckle and engagement hole engagement that would prevent the protrusive buckle from falling out of engagement with the opening (see [0056]). 
	In regards to claim 10, Calabrese as modified by Omarsson discloses the invention as discussed above.
	Calabrese as modified by Omarsson further discloses wherein the neck seat (31) is a seat body (31 forms a main body in which the neck is seated (see Figures 4a and 4b, thus 31 is construed to be a “seat body”) which is elastically deformable (see [0050] in reference to semi-rigid foam material components are intended to maintain a general shape after an applied force has distorted the material, construed to be elastically deformable due to it maintaining its shape after deformation); the upper neck seat portion (11), the lower neck seat portion (21), and the connection portion (A) are arranged on the first direction (see annotated Figure 1b below), and the seam is a long seam (see 112b interpretation above) which extends along a direction lateral to the first direction (see annotated Figure 1B above); each of the at least one first adjusting portion (14) is releasably buckled (see [0055] in reference to setting a desired height via interactions between 14 and 24, construed to mean 14 and 24 are releasably engageable to select the desired height) with one of the at least one second adjusting portion (24; see [0055]; see ; a width of the slot (width between left and right 14, and therefore left and right slots of 14 (and therefore a width of the slot)) expands from a bottom of the slot toward an opening of the slot (see annotated Figure 1b above where it can be seen from the indicated portions of the slots, the distance between the slots, or a width between the two slots expands or increases); the at least one second adjusting portion (24) and the neck seat (31) define the slot (slot of 14; 31 defines the attachment and therefore the placements in which 14 is capable of adapting, further 24 defines the adjustment capabilities of 14. Therefore, 31 and 24 define different aspects of the slot of 14, and are construed to be “defining the slot”); a number of the at least one first adjusting portion (14) is two (see Figure 1a that 14 has a left and right portion), each of the two first adjusting portions (left and right 14) includes the arm (arm of 14) and the protrusive buckle (as now combined 60 of Omarsson) disposed on the arm (arm of 14), the upper support portion is U-shaped (see Calabrese Figure 1A), and the upper support portion (14) includes the two arms (arms of left and right 14; see Calabrese Figure 1a) of the two first adjusting portions (left and right 14) and an upper prop section (as indicated by C in annotated Calabrese Figure 4A) which is connected to the two arms (arms of left and right 14) of the two first adjusting portions (left and right 14); each of two opposite sides of the lower support portion (24) has a buckle portion (34; as now combined with Omarsson, 24 of Calabrese has been modified to include the engaging holes 34 of Omarsson; 34 being a key portion in the buckling feature between 60 and 34 is construed to be a “buckle portion”); a number of the at least one side wall is two, the two side walls are disposed on two opposite sides of the slot (slot of 14; see annotated Figure 2a below), and two opposite sides of the arm (arm of 24; see annotated Figure 2a below) respectively abut against one of the two side walls (see figures 1a and 1b where it can be seen that the indicated sides of the arm of 24 are in contact with, and each of two opposite sides of each of the plurality of engaging holes (34 of Omarsson) has a protrusion (as indicated by D in annotated Figure 6 of Omarsson below) which extends radially (D extends from the narrow section uniformly, and is therefore construed to be extending radially), each said protrusion (D) is located between the wide section (50 of Omarsson) and the narrow section (52 of Omarsson) which is narrower than the wide section (50 of Omarsson; see Omarsson Figure 6), and the protrusions (D) of the two opposite sides of the plurality of engaging holes (34) abut against the neck section (66 of Omarsson; see Omarsson Figures 5 and 7) ; the plurality of engaging holes (34 of Omarsson as now combined with Calabrese) are disposed on one of the two side walls of the slot (slot of 14; dispose is defined by the Merriam-Webster dictionary as: “to place, distribute, or arrange especially in an orderly way” (see https://www.merriam-webster.com/dictionary/dispose); when 14 and 24 are in engagement, the plurality of engaging holes 34, are placed upon (disposed upon) the front side wall of the slot and is therefore construed to by disposed on one of the two side walls of the slot). 

    PNG
    media_image5.png
    258
    500
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    310
    387
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    364
    293
    media_image7.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Haider (US 2012/0130295 A1)

Bauer (US 5,688,229)
Garth et al. (US 2015/0216708 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786